Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Five sheets for formal drawings were filed January 25, 2022 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11, 12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 38, 40, 43-47, 49 and 55 of U.S. Patent No. 10,393,956. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 28, 38, 40, 43-47, 49 and 55 of U.S. Patent No. 10,393,956 teach or suggest all of the limitations of claims 1-7, 11, 12 and 15-20 of the present application.
Claims 1-10 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 13-20 of U.S. Patent No. 11,269,135. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5 and 13-20 of U.S. Patent No. 11,269,135 teach or suggest all of the limitations of claims 1-10 and 15-20 of the present application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (“Higher-order mode suppression…” from Applicant’s Information Disclosure Statement).
Regarding claims 1-4, 15, 16, 18 and 19, Wei discloses a hollow-core anti-resonant-reflecting fiber (HC-AF) (see “Abstract”) comprising: a hollow-core region (see Fig. 1, fiber has core having diameter Dcore) axially extending along the HC-AF, wherein the hollow-core region comprises a first transverse cross-sectional dimension (D); an inner cladding region comprising a plurality of anti-resonant elements (AREs) (see Fig. 1, fiber has AREs having diameter Dtube surrounding the core) and surrounding the hollow-core region, wherein at least one of the plurality of AREs comprises a second transverse cross-sectional dimension (d); and an outer cladding region (Fig. 1 shows unlabeled solid region surrounding the AREs) surrounding the inner cladding region, wherein the ratio of the first and second transverse cross-sectional dimensions (d/D) is approximated to a quotient of zeros of Bessel functions of first kind (u1m,ARE/u1m,core), multiplied with a fitting factor in a range from 0.9 to 1.5, with m being the m-th zero of the Bessel functions of first kind of order 1, said zeros of the Bessel functions describing the LP1m ARE modes and LP1m higher order core modes, respectively (see "Fiber geometry” which discloses how to calculate Dtube; with Dcore being 60 µm and t = .42 µm, Dtube = 36 µm so that Dtube/Dcore = .6 while the quotient of zeros of Bessel functions of the first kind is 2.4/3.8 = .63, which leads to a fitting factor of about 0.95, within the claimed fitting factor range).
Regarding claim 9, Wei discloses the HC-AF is a non-bandgap type fiber in Fig. 1.    
Regarding claim 10, Wei discloses the plurality of AREs are non-nested AREs in Fig. 1.    
Regarding claim 11, Wei discloses the plurality of AREs have two-fold symmetry in Fig. 1.  
Regarding claim 14, Wei discloses a plurality of longitudinal protrusions disposed between the inner cladding region and the outer cladding region in Fig. 1, showing pockets of air between the inner cladding region and the outer cladding region, which meet the claimed limitation of a plurality of longitudinal protrusions.  
Regarding claim 17, Wei discloses the optical device comprising a light source which is a laser (see "Introduction").
Regarding claim 20, Wei discloses the core region and the AREs evacuated or filled with at least one of a gas, a liquid, and a material having a non-linear optical response (see "Fiber geometry" which discloses the core and AREs filled with air).
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“Higher-order mode suppression…” from Applicant’s Information Disclosure Statement).
Regarding claim 8, Wei teaches the claimed invention except for the hollow-core region and the plurality of AREs configured to provide effectively endlessly single-mode (eESM) behavior.  However, as the invention of Wei is directed towards suppressing higher-order modes (see abstract), one of ordinary skill in the art at the time of the invention would have found it obvious to provide effectively endlessly single-mode (eESM) behavior for the purpose of optimizing the transmission of the fundamental core mode.
Regarding claims 12 and 13, Wei discloses the plurality of AREs have two-fold symmetry in Fig. 1.  Wei teaches the claimed invention except for specifically stating other symmetries.  However, Wei discloses in section 5 the possibility of using different number of tubes and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at other symmetries include three-fold and six-fold in order to reduce crosstalk and optimize the transmission of the fundamental mode, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the claim contains allowable subject matter because Wei only teaches designing the fiber in regards to a single wavelength (see section 2. Fiber geometry) and does not disclose the hollow-core region and the plurality of AREs configured to provide phase matching of higher order hollow-core modes and ARE modes in a broadband wavelength range.  Claims 6 and 7 depend from claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 2, 2022